FILED
                             NOT FOR PUBLICATION                             JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERRENCE BROWNLEE,                                No. 10-15705

               Plaintiff - Appellant,             D.C. No. 2:09-cv-03305-GEB-
                                                  JFM
  v.

D. SWINGLE; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Terrence Brownlee, a California state prisoner, appeals pro se from the

district court’s judgment denying him leave to proceed in forma pauperis, under

the “three strikes” provision of 28 U.S.C. § 1915(g), in his 42 U.S.C. § 1983 action

alleging deliberate indifference to his medical needs and disability discrimination.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s interpretation and application of 28 U.S.C. § 1915(g), Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its

denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614,

617 (9th Cir. 1990). We affirm.

      The district court properly denied Brownlee’s application to proceed in

forma pauperis because Brownlee does not contest that he is a three-strikes filer,

and he failed to show that he was “under imminent danger of serious physical

injury” at the time he filed the complaint. 28 U.S.C. § 1915(g); see also Andrews,

493 F.3d at 1055 (explaining that the exception to the three-strikes rule applies

only “if the complaint makes a plausible allegation that the prisoner faced

‘imminent danger of serious physical injury’ at the time of filing”).

      Brownlee’s “Request that this Court Take Judicial Intervention” is denied.

      AFFIRMED.




                                          2                                    10-15705